DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3 and 6 are amended. Claims 2 and 20-22 are cancelled. Claims 12-19 are withdrawn. Claims 1 and 3-11 are presently examined.

Applicant’s arguments regarding the rejection of claim 6 under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 4/22/2021 is overcome.

Applicant’s arguments regarding the rejection under 35 USC 112(d) have been fully considered and are persuasive. The rejection of 4/22/2021 is overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the steps of the flowchart as described in the specification (figure 4). The reference numerals shown do not provide one 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claim 1, the claim limitation “a first cutting mechanism for cutting a four-length rod into first and second axially aligned double length rods” (lines 4-5) uses the generic placeholder “mechanism” coupled with the limitation “a first cutting… for cutting a four-length rod into first and second axially aligned double length rods” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a first cutting drum that rotates the cigarettes to reach a first cutting wheel (page 6, lines 9-24).
The limitation “a positioning mechanism for moving at least one of the first and second double length rods such that said first and second double-length rods are moved from a fist configuration in axial alignment, to a second configuration in which the first and second double length rods are out of axial alignment and the axes of the first and second double length rods are parallel and spaced apart, and the remote ends of said first and second double length rods are substantially aligned with each 
The limitation “a turning mechanism configured to rotate said first double length rod into alignment with said second double length tobacco rod so that the first and second double length rods are arranged the second configuration” (lines 11-13) recites the generic placeholder “mechanism” coupled with the functional language “configured to rotate said first double length rod into alignment with said second double length tobacco rod so that the first and second double length rods are arranged the second configuration” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is turning mechanism having a series of fluted pivoting arms distributed along the circumference of a positioning drum configured to receive double length tobacco rods and position them in flutes within a stationary rod seat mounted on the position drum (page 7, lines 19-36, page 8, lines 1-3).
The limitation “a second cutting mechanism… for cutting said first and second double length rods into single length rods” (lines 14-16) recites the generic placeholder “mechanism” coupled with the functional language “for cutting said first and second double length filter rods into single length rods” 

Regarding claim 7, the claim recites the limitation “a rod making station” recites the generic placeholder “station” couple with the functional language “making” without reciting sufficient structure, material, or acts to provide the claimed function. A review of the specification identified the term “rod making station” (page 5, lines 28-29, figure 1, reference numeral 3) but the specification does not provide further details as to the structure and the drawings show only a black box with no specific structural features.

Regarding claim 8, the claim recites the limitation “a transfer station,” which uses the generic placeholder “station” couple with the functional language “transfer” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the transfer station is a spider unit that is configured to pick up tobacco rods and deposit them on a receiving station (page 5, lines 28-35, figure 1, reference numeral 4), however, the specification does not set forth what structural features the spider unit has and the drawings show only an approximately rectangular shape with no structural features that would enable it to pick up or otherwise manipulate tobacco rods.

Regarding claim 10, the claim recites the limitation “a tipping station” recites the generic placeholder “station” coupled with the functional language “tipping” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that 

Regarding claim 11, the claim recites the limitation “a third cutting station” recites the generic placeholder “station” couple with the functional language “cutting” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a third cutting mechanism comprising a third cutting drum and a third cutting wheel in the form of a circular blade that rotates in engagement with the third cutting drum (page 11, lines 24-35).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Regarding claim 7, the disclosure must be reviewed from the point of view of one skilled in the relevant art to determine whether that person would understand the written description to disclose the corresponding structure, material, or acts associated with a means-plus-function limitation. See Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1338, 88 USPQ2d 1865, 1879 (Fed. Cir. Cir. 2008) and MPEP § 2181. In this instance, a review of the specification identified the term “rod making station” (page 5, lines 28-29, figure 1, reference numeral 3) but the specification does not provide further details as to the structure and the drawings show only a black box with no specific structural features. One of ordinary skill in the art would therefore be unable to understand what structure will perform the cited 

Regarding claim 8, the disclosure must be reviewed from the point of view of one skilled in the relevant art to determine whether that person would understand the written description to disclose the corresponding structure, material, or acts associated with a means-plus-function limitation. See Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1338, 88 USPQ2d 1865, 1879 (Fed. Cir. Cir. 2008) and MPEP § 2181. In this case, a review of the specification indicates that the transfer station is a spider unit that is configured to pick up tobacco rods and deposit them on a receiving station (page 5, lines 28-35, figure 1, reference numeral 4), however, the specification does not set forth what structural features the spider unit has and the drawings show only an approximately rectangular shape with no structural features that would enable it to pick up or otherwise manipulate tobacco rods. One of ordinary skill in the art would therefore be unable to understand what structure will perform the cited function, and would therefore be unable to make and use the full scope of the claimed invention. 

Regarding claim 10, the disclosure must be reviewed from the point of view of one skilled in the relevant art to determine whether that person would understand the written description to disclose the corresponding structure, material, or acts associated with a means-plus-function limitation. See Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1338, 88 USPQ2d 1865, 1879 (Fed. Cir. Cir. 2008) and MPEP § 2181. In this case, a review of the specification indicates that one of ordinary skill in the art would envision different tipping stations and that they are therefore not described in detail in the instant specification (page 10, lines 30-32). The Courts have held that a statement that known techniques or methods can be used does not disclose structure in the context of a means-plus-function limitation. “The inquiry is whether one of skill in the art would understand the specification itself to Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) and MPEP § 2181. One of ordinary skill in the art would therefore be unable to understand what structure will perform the cited function, and would therefore be unable to make and use the full scope of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the corresponding structure for a means-plus-function limitation must be disclosed in the specification in a way that one skilled in the art will understand what structure will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1990) and MPEP § 2181. In this instance, a review of the specification identified the term “rod making station” (page 5, lines 28-29, figure 1, reference numeral 3) but the specification does not provide further details as to the structure and the drawings show only a black box with no specific structural features. One of ordinary skill in the art would therefore be unable to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 8, the corresponding structure for a means-plus-function limitation must be disclosed in the specification in a way that one skilled in the art will understand what structure will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1990) and MPEP § 2181. In this case, a review of the specification indicates that the transfer station is a spider unit that is configured to pick up tobacco rods and deposit them on a receiving station (page 5, lines 28-35, figure 1, reference numeral 4), however, the specification does not set forth what structural features the spider unit has and the drawings show only an approximately rectangular shape with no structural features that would enable it to pick up or otherwise manipulate tobacco rods. One of ordinary skill in the art would therefore be unable to understand what structure will perform the cited function, rendering the claim indefinite.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 10, the corresponding structure for a means-plus-function limitation must be disclosed in the specification in a way that one skilled in the art will understand what structure will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1990) and MPEP § 2181. In this case, a review of the specification indicates that one of ordinary skill in the art would envision different tipping stations and that they are therefore not described in detail in the instant specification (page 10, lines 30-32). The Courts have held that a statement that known techniques or methods can be used does not disclose structure in the context of a means-plus-function limitation. “The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure.” See Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) and MPEP § 2181. Claim 11 is indefinite by dependence.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining9 the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Garthaffner (US 5,425,383) in view of Boinnard (US 3,219,167).

Regarding claims 1 and 4, Garthaffner discloses a filter making machine in which a quadruple length filter plug (figure 3, reference numeral 200) is cut into two double length plain filter plug segments that are then aligned to be parallel to each other on drums (column 8, lines 8-25, figure 3, step XIX). The cut is preformed using a cutting plate (column 7, line 68), which is considered to be a functional equivalent of the claimed first cutting mechanism as interpreted under 35 USC 112(f). Each double length filter plug segment is then cut in half to form a cigarette (column 8, lines 26-33). The machine occupies a large amount of space due to the presence of many rollers (figure 2). Garthaffner does not explicitly disclose (a) a second cutting mechanism and (b) a turning mechanism.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention cut the double length filter rods of Garthaffner with the cutting plate of Garthaffner. One would have been motivated to do so since Garthaffner discloses that a double length rod is cut to form single length cigarettes and that rods are cut during cigarette processing with a cutting plate.
Regarding (b), Boinnard teaches a device for combining streams of objects having the shape of rods (column 1, lines 13-16) in which the rods of the two streams are placed on a drum which rotates them 180 degrees (column 3, lines 56-58, figure 6, reference numeral 180), which is considered to be a functional equivalent of the pivoting mechanism as interpreted under 35 USC 112(f). Boinnard additionally teaches that this arrangement allows the lines of cigarettes to be combined in a smaller space than typically required (column 1, lines 29-36).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two double length rod streams of Garthaffner into a single stream cut using a single cutting second cutting mechansim using the apparatus of Boinnard. One would have been motivated to do so since Garthaffner discloses cutting and arranging a filter plug and Boinnard teaches that space reduction is a goal during cigarette manufacturing.

Regarding claim 4, modified Garthaffner teaches all the claim limtiations as set forth above. Garthaffner additionally discloses that the tobacco rods are cut by a cutting drum (column 7, lines 41-48).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cutting plate of modified Garthaffner for the cutting drum of Garthaffner. One would have been motivated to do so since Gathaffner discloses that cutting plates and cutting drums perform the same function of cutting rod shaped articles. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 5, the drum of Boinnard is considered to meet the claim limitation of a positioning drum.

Regarding claim 6, Boinnard teaches a device for combining streams of objects having the shape of rods (column 1, lines 13-16), and it is evident that the apparatus could therefore accommodate rods having the claimed length.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garthaffner (US 5,425,383) in view of Boinnard (US 3,219,167) as applied to claim 1 above, and further in view of Wade (US 2,916,038).

Regarding claim 7, modified Garthaffner teaches all the claim limitations as set forth above. Modified Garthaffner does not explicitly teach making the twelve length filter.
Wade teaches a tobacco filter having a mass of organic plastic fibers that are extruded and is effective over its entire depth (column 1, lines 32-63) using a heated die (column 3, lines 18-29).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the twelve length filter of modified Garthaffner with the extrusion of Wade. One would have been motivated to do so since Wade teaches a tobacco filter that is effective over its entire depth made using a die.

Regarding claim 8, Garthaffner discloses that the twelve length filter plugs are received from a hopper (column 6, lines 45-68, figure 2, reference numeral 170), which is considered to meet the claim limitation of a transfer station.

Regarding claim 9, Garthaffner discloses that the hopper feeds the twelve length filter plugs to a cutting drum that turns the twelve length plugs into four length plugs (column 6, lines 45-68, figure 2, reference numeral 190), which is considered to meet the claim limitation of a receiving station.

Regarding claim 10, Garthaffner discloses that tipping paper is applied prior to the cutting of the second cutting mechanism (column 8, lines 26-34). The first cutting mechanism is considered to be a second cutting station since the twelve length filters have been previously cut into four length segments.

Regarding claim 11, the second cutting mechanism is considered to meet the claim limitation of a third cutting station, and Garthaffner teaches that cigarettes are formed by cutting the filters in half (column 8, lines 26-34).
Response to Arguments
Regarding the rejections under 35 USC 112, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the limitations interpreted under 35 USC 112(f) refer to components having well known structures to one of ordinary skill in the art. However, applicant’s arguments provide no details or evidence that these components are well known in the art beyond this simple assertion and are therefore not persuasive.

Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that Schubert provides no motivation to turn cigarettes before a final cutting stage, (b) that that an artisan in the field would have already used Schubert in combination with a conventional cigarette manufacturing apparatus since Schubert was issued almost 60 years ago, and (c) the combining Garthaffner and Schubert would require in significant changes to the apparatus of Garthaffner that are beyond the skill of one of ordinary skill in the art.
Regarding (a), applicant’s arguments are not persuasive since they do not address the rejections relying on Boinnard as set forth above.
Regarding (b), in response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references. See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Regarding (c), one of ordinary skill in the art is capable of making some modifications without explicit teachings from a reference by a reliance on logic. See Ex parte Levengood, 28 USPQ2d 1300 (Bed. Pat. App & Inter. 1993) and MPEP § 2144 I. In this case one of ordinary skill would recognize that drums and can be rearranged in many different arrangements and made into a working apparatus since their mechanical structures are simple. Rearrangement of parts where both arrangements are known  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715